Citation Nr: 9905637	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  96-18 342 A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, the veteran's nephew, sister, and mother

ATTORNEY FOR THE BOARD

Daniel R. McGarry, Associate Counsel


INTRODUCTION

The veteran had active service from October 1968 to December 
1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied entitlement to service connection 
for the cause of the veteran's death.  In January 1998, the 
Board remanded this matter to the RO with instructions that 
the records of the veteran's final hospitalization and the 
autopsy report be obtained and reviewed.


FINDINGS OF FACT

1.  The veteran died in October 1995 at the age of 44.

2.  The death certificate lists end stage liver disease as 
the immediate cause of death and indicates that 
encephalopathy was an underlying cause of death.

3.  Prior to his death, the veteran had service-connected 
disability from post-traumatic stress disorder (PTSD), rated 
100 percent disabling since January 1992, and laceration scar 
of the left knee and residuals of fracture of the right 
humerus, each rated zero percent disabling.

4.  The record contains no competent medical evidence that 
any of the veteran's service-connected disabilities was 
either the principal cause of his death or a contributory 
cause of his death.

5.  The record contains no medical evidence that the veteran 
had liver disease or encephalopathy during his active 
military service or that he had compensable disability from 
cirrhosis of the liver within one year after his separation 
from service.

6.  The end stage liver disease from which the veteran died 
was the result of his alcoholic cirrhosis due to chronic, 
long-term abuse of alcohol.

7.  The veteran's disability from alcoholism and alcoholic 
cirrhosis of the liver was either proximately due to or the 
result of his service-connected disability from PTSD or was 
aggravated by his PTSD.


CONCLUSION OF LAW

Service connection for alcoholic cirrhosis of the liver as 
the cause of the veteran's death is warranted.  38 U.S.C.A. 
§§  1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes, initially, that, for claims filed after 
October 31, 1990, as was the claim in this case, direct 
service connection may not be granted for disability or death 
resulting from abuse of alcohol or drugs.  38 C.F.R. 
§ 3.301(a) (1998).  Section 8052 of the Omnibus Budget 
Reconciliation Act of 1990, Pub. L. No. 101-508, § 8052, 104 
Stat. 1388, 1388-351, applicable to claims filed after 
October 31, 1990, precludes an injury or disease that is a 
result of a person's own abuse of alcohol or drugs from being 
considered incurred in line of duty and, consequently, 
precludes resulting disability or death from being considered 
service connected.  In VAOPGCPREC 11-97, it was held that 
Section 8052 therefore prohibits the payment of dependency 
and indemnity compensation based on a veteran's death 
resulting from such a disability or on the basis that the 
veteran was in receipt of or entitled to receive compensation 
for such a disability continuously rated totally disabling 
for an extended period immediately preceding death.  The VA 
General Counsel has also held that the Omnibus Budget 
Reconciliation Act of 1990 prohibits the payment of 
compensation whether the claim is based on direct service 
connection or, under 38 C.F.R. § 3.310(a), on secondary 
service connection of a disability proximately due to or a 
result of a service-connected condition, and that 
compensation is prohibited regardless of whether compensation 
is claimed on the basis that a service-connected disease or 
injury caused the disability or on the basis that a service-
connected disease or injury aggravated the disability.  
VAOPGCPREC 2-97.

In its December 1995 rating decision, the RO stated that, in 
accordance with Public Law 101-508 and 38 C.F.R. § 3.301, 
service connection was denied for the cause of the veteran's 
death as evidence showed that his death was the direct result 
of liver disease, which was secondary to alcoholic cirrhosis.  

In Barela v. West, 11 Vet. App. 280 (1998), the United States 
Court of Veterans Appeals (Court) noted that the Omnibus 
Budget Reconciliation Act of 1990 prohibited the payment of 
compensation, but that it did not bar an award of service 
connection, citing VAOPGCPREC 2-98.  The Court also noted 
that compensation is but one of the potential VA benefits 
that could flow from a determination that a disability was 
service connected.  In essence, the Omnibus Budget 
Reconciliation Act of 1990 precludes a finding that an injury 
or disease resulting from a person's alcohol or drug abuse 
was incurred or aggravated in line of duty and, thus, 
precludes service connection of a substance abuse disability 
on the basis of its incurrence or aggravation in service.  
However, 38 U.S.C.A. § 105(a) is inapplicable to a 
determination of whether a disability is proximately due to 
or the result of a service-connected disease or injury and, 
therefore, does not itself preclude secondary service 
connection of a substance-abuse disability.  VAOPGCPREC 2-98, 
paras. 3, 14.  It is not contended that the veteran's fatal 
end stage liver disease due to alcoholic cirrhosis was 
incurred or aggravated during his military service.  Rather, 
it is contended that it is proximately due to or the result 
of his service-connected PTSD.  Thus, the Board concludes 
that the Omnibus Budget Reconciliation Act of 1990 does not 
preclude a finding that the veteran's death was service-
connected, and it will determine whether service connection 
may be granted for the cause of the veteran's death.  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see 
also 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).

The veteran's death, and the disorder identified as its 
cause, satisfy the first element of a well-grounded claim, as 
listed above.  The Court has specified that where the claim 
at issue is service connection for the cause of death, the 
first element -- competent medical evidence of a current 
disability -- will always be met, as the current disability 
is by definition the condition that caused the veteran's 
death.  Ramey v. Brown, 9 Vet. App. 40, 46 (1996).  
Therefore, the appellant must meet only the second and third 
elements under Caluza for a well-grounded claim.

The appellant contends that the veteran's death from end 
stage liver disease resulted from his abuse of alcohol and 
that his alcohol abuse was proximately due to or the result 
of his service-connected disability from PTSD.  In essence, 
she contends that the veteran should have been granted 
service connection for alcoholism and the resulting liver 
disease.  The appellant has submitted a well-grounded claim 
within the meaning of 38 U.S.C.A. § 5107(a).  This conclusion 
is supported by medical evidence that the veteran died due to 
alcoholic cirrhosis of the liver, and statements from 
physicians which indicate that the veteran's service-
connected disability from PTSD aggravated his alcohol abuse 
and that he abused alcohol as a way of self-medicating his 
symptoms from PTSD.  The RO has assisted the appellant in all 
necessary matters, including seeking and securing all 
possible treatment records.  The Board is satisfied that all 
relevant facts which may be developed have been properly 
developed, and that no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Also, disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310 (1998).

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principal, or a contributory, cause of 
death.  38 C.F.R. § 3.312(a) (1998).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 U.S.C.A. § 3.312(b) 
(1998).  For a service-connected disability to be a 
contributory cause of death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312(c)(1) (1998).  A service-connected 
disability may be a contributory cause of death if it results 
in debilitating effects and general impairment of health to 
the extent that would render the person materially less 
capable of resisting the effects of other disease or injury 
primarily causing death.  38 C.F.R. § 3.312(c)(3) (1998).  A 
service-connected disability may be a contributory cause of 
death if it affected a vital organ and was of itself of a 
progressive or debilitating nature and was of such severity 
as to have a material influence in accelerating death.  
38 C.F.R. § 3.312(c)(4) (1998).

The death certificate indicates that the veteran died in 
October 1995 at the age of 44.  The immediate cause of death 
was end stage liver disease.  Encephalopathy was listed as an 
underlying cause of death.  An autopsy was performed but the 
autopsy findings were not used in determining the cause of 
death.  The report of the veteran's last hospitalization 
indicates that the cause of his death was end stage liver 
disease secondary to alcoholic cirrhosis with eventual 
cardiopulmonary failure secondary to volume overload.

Treatment notes generated during the veteran's last 
hospitalization show that the veteran was admitted for with a 
fever, increasing liver enzymes, and seizures.  He had a one-
week history of increasing abdominal girth and jaundice.  
Other complaints included nausea, vomiting, melenic stools, 
poor appetite and a fifty pound weight loss over six months.  
The veteran also complained of shortness of breath and pain 
over the right upper quadrant of his abdomen.  His overall 
condition deteriorated and he died on the10th day of his 
hospitalization.  A discussion in the autopsy report cites as 
the most likely cause of death hepatic failure secondary to 
alcoholic hepatitis, cirrhosis, and marked fatty 
infiltration.

At the time of the veteran's death, service connection was in 
effect for PTSD, which had been rated as 100 percent 
disabling since January 1992.  The veteran also had service-
connected disability from residuals of fracture of the right 
humerus, rated zero percent disabling, and laceration scar of 
the left knee, rated zero percent disabling.  The record is 
devoid of any medical evidence or competent opinion that any 
of the veteran's service connected disabilities directly 
caused or contributed to the cause of his death.  The 
appellant has not asserted that any of the veteran's service-
connected disabilities directly caused his death.  Rather, 
she has asserted that the veteran's service-connected 
disability from PTSD caused him to abuse alcohol, and that 
his alcohol abuse resulted in the liver disease that caused 
his death.  In essence, the appellant has asserted that the 
veteran should have been service connected for alcoholism and 
for liver disease.  The appellant's assertions that the 
veteran's PTSD caused him to abuse alcohol, and that his 
alcoholism resulted in the liver disease which caused his 
death, are afforded no probative weight without evidence that 
the appellant has the expertise to render opinions about 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

However, the record does contain some competent medical 
evidence that tends to support the appellant's assertions.  
The veteran was hospitalized in January 1992 at a VA medical 
center for treatment of alcohol dependence and PTSD.  A 
hospital summary reported that the veteran had symptoms of 
depression and insomnia, and had increased nightmares.  
Reportedly, his alcohol abuse had gradually increased and he 
was drinking about a case of beer per day.  He was described 
as clearly alcohol dependent.  He had a ten-year history of 
alcohol abuse and had undergone a 30-day alcohol 
rehabilitation treatment in 1983.  He was intoxicated on 
admission and underwent an uneventful detoxification.  
Follow-up outpatient treatment for alcohol rehabilitation and 
PTSD was recommended.  The physician who authored the report 
expressed the opinion that the veteran's PTSD was aggravating 
his alcohol dependence and the two disorders were compounding 
each other.

In addition, the record contains a March 1996 letter by a 
clinician who served a clientele of Vietnam veterans, 
including the veteran in this case, through a private 
treatment center.  The clinician noted that a "large 
number" of veterans self-medicate their PTSD symptoms with 
alcohol.  He expressed his belief that the veteran in this 
case used alcohol to medicate himself.

Other evidence that supports the proposition that the 
veteran's PTSD may have resulted in his alcohol abuse 
consists of medical literature submitted by appellant.  A 
pamphlet authored by a psychiatrist and published by a 
national veterans service organization indicates that many 
Vietnam combat veteran's experience depression, sleep 
disturbances, and nightmares, and self-medicate such symptoms 
with alcohol.  A magazine article indicates that combat 
veterans exhibited more problems with alcoholism and drug 
dependency than their peers.  The author observed that 
continued use of alcohol or drugs was an exogenous way of 
achieving psychic numbing, avoiding intrusive thoughts, 
blotting out nightmares, and obtaining an adequate night's 
sleep.  The author listed alcoholism and chemical dependency 
among the specific symptoms of "Post-Vietnam Syndrome."  
Another magazine article cited a 1990 study of Vietnam 
veterans' readjustment, which found that 20 percent of 
veterans with PTSD suffer from alcohol dependence.

The record contains competent medical evidence that the 
veteran's abuse of alcohol was either proximately due to or 
the result of his disability from PTSD or was aggravated by 
the service-connected neuropsychiatric disorder.  Either 
would provide a basis upon which to grant service connection 
for the alcohol abuse.  See Allen v. Brown, 7 Vet. App. 439 
(1995), which provides for service connection for aggravation 
of a non-service-connected condition.  The claims file 
contains no countervailing evidence to show that the 
veteran's alcohol abuse was wholly unrelated to his service-
connected disability from PTSD.  Thus, service-connection is 
warranted for the veteran's alcohol abuse.  In addition, the 
veteran's fatal liver disease was clearly the result of his 
alcohol abuse, as it was end-stage liver disease due to 
alcoholic cirrhosis.  Consequently, the Board concludes that 
service connection for the cause of the veteran's death is 
warranted.


ORDER

Service connection is granted for the cause of the veteran's 
death from alcoholic cirrhosis of the liver as proximately 
due to or the result of the veteran's service-connected 
disability from PTSD.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1997), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 9 -
